department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date se t eo t1 date date uil legend a b c d e f g h j dear ------------------ we have considered your representative's letter requesting that we determine that you meets the requirements of revproc_95_48 1995_2_cb_418 and are not required to file form_990 return of organization exempt from federal_income_tax facts a is the voluntary council on aging for b a was recognized as an organization exempt from federal_income_tax under sec_501 of the code and as other than a private_foundation under sec_509 and sec_170 of the code a has not been issued a ruling under sec_115 of the code a collects facts and statistics and make special studies of conditions pertaining to the employment financial status recreation social adjustment mental and physical health or other conditions affecting the welfare of the aging people in b to keep abreast of the latest developments in these fields of activity to interpret its findings to the citizens of its service to provide for the mutual exchange of ideas and information in b and at the state level to conduct public meetings to make recommendations for needed improvements and additional resources to promote the welfare of aging people to coordinate and monitor services with other local agencies serving the aging people of the parish and to assist and cooperate with c d and other departments of state and local governments serving the elderly and to make recommendations relevant to the planning and delivery of services to the elderly of b specific services provided by a to the elderly residents of b include providing transportation homemakers prescription assistance information and assistance outreach utility assistance congregate and home delivered meals nutritional education recreation personal care in-home respite and wellness in ------- e authorized the chartering of voluntary councils on aging and limited the number of councils to be formed in e the created and established f in the office of the governor f coordinates the services of all of e's agencies serving the elderly which includes each voluntary council on aging the law also established the authority under which the voluntary councils on aging operate an application_for a charter must be approved by the executive director of the f before it is sent to the secretary of state for the issuance of the charter the statute also states immediately upon receipt of the charter by the secretary of state voluntary council on aging will be authorized to receive public funds from any governmental or political_subdivision and provides that the functions of each parish voluntary council on aging shall comply with the objectives of state laws and shall be governed by the policies and regulations established by f and upon review and recommendation of g g with the approval of the governor and upon review and recommendation of h may revoke the charter of any voluntary council on the aging for noncompliance with the provisions of the law or the policies regulations or amendments established by h the formula used to determine the annual appropriation of state funds to each of the councils on aging is based on the elderly population in each council's service area and is determined under state law the law requires each voluntary council to file annual financial statements with f although the a is responsible for managing its daily affairs it is also being supervised and controlled by e through f and g a is required to prepare an annual financial statement and have it audited the financial statements are prepared using governmental accounting principles and contain information that is comparable to the information required by form_990 the audited financial statement must be filed by december of each year with the legislative auditor and the financial statement is a public record ruling requested a satisfies the requirements of being an affiliate of a governmental_unit of revproc_95_48 1995_2_cb_418 and therefore is not required to file form_990 statement of law sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_6033 of the code generally requires the filing of annual information returns by exempt_organizations sec_6033 of the code provides certain mandatory exceptions to filing annual information returns sec_6033 of the code provides discretionary exceptions from filing such returns where the secretary determines that such filing is not necessary to the efficient administration of the tax laws revproc_95_48 provides an exception from filing for governmental units or affiliates of governmental units that are exempt from federal_income_tax under sec_501 of the code section dollar_figure of revproc_95_48 provides that an organization will be treated as an affiliate of a governmental_unit if it is described in sec_501 of the code and either a it has a ruling from the service that its exempt_purpose income is excluded under sec_115 it is entitled to receive deductible contributions under sec_170 because the contributions are the for_the_use_of a governmental_unit or it is a wholly owned instrumentality of a state or political_subdivision for employment_tax purposes or b it meets the requirements of sec_4 b of revproc_95_48 sec_4 b of revproc_95_48 provides the following criteria to be used to determine whether an organization meets the requirements of sec_4 b the organization is either operated supervised or controlled within the meaning of sec_1_509_a_-4 of the income_tax regulations by governmental units or by an organization's governing body that is elected by the public at large the organization possesses two or more affiliation factors listed under section dollar_figure of the revenue_procedure and the organization's filing of form_990 is not otherwise necessary to the efficient administration of the internal revenue laws section dollar_figure of revproc_95_48 describes among the affiliation factors the following a the organization was created by one or more governmental units organizations that are affiliates of governmental units or public officials acting in their official capacity b the organization is subject_to financial audit by the governmental_unit to which it reports or the governmental_unit or affiliate of a governmental_unit exercises control_over or oversees some or all of the organization's expenditures and c one or more governmental units or organizations that are affiliates of governmental units exercise control_over or oversee some or all of the organization’s expenditures section dollar_figure of revproc_95_48 provides that in making a ruling or determination whether the organization’s filing of form_990 is otherwise necessary to the efficient administration of the internal revenue laws under sec_4 b iii all relevant facts and circumstances shall be considered these include the extent to which the organization has taxable subsidiaries or participates in joint ventures with non-exempt entities whether it engages in substantial public fund-raising efforts and whether its activities provide significant benefits to private interests sec_1_509_a_-4 of the regulations provides in part that the terms operated by supervised by ' and controlled by as used in sec_509 of the code presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship described under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations analysis you have stated that a does not have a ruling that meets the criteria of sec_4 a of revproc_95_48 and therefore it must meet the requirements in sec_4 b the internal_revenue_service has determined that a is exempt from federal_income_tax under sec_501 of the code and is a supporting_organization under sec_509 a was created by state statute its board_of directors is selected from the population to whom it provides services and represents different areas within the service area although a is responsible for managing its daily affairs it is also being supervised and controlled by e through f and g as evidenced by state statute a is required to prepare an annual financial statement and have it audited in accordance with state law the financial statements are prepared using governmental accounting principles and contain information that is at least comparable to the information required by form_990 the audited financial statement must be filed by december of each year with the legislative auditor and the financial statement is a public record a meets the requirements of sec_4 b ii because the special charter under which it operates was created by an act of e and because it is financially accountable to both c and j it is required to file monthly and annual financial reports with f and it is required to file annual audited financial statements with j the audited financial statements which are filed using a prescribed governmental format contain at least as much if not more information than is required by form_990 the audited statement is also a public record a meets the requirements of sec_4 b iii because it has no taxable subsidiaries has no joint ventures with nonexempt entities does not engage in substantial public fund-raising activities and its activities are required by state statute to provide benefits to the elderly of b there are no significant benefits provided to private interests therefore since the filing of form_990 is not otherwise necessary to the efficient administration of the internal revenue laws a meets the requirement of sec_4 b iii of revproc_95_48 since a is described in sec_501 of the code and meets the requirements of sec_4 b of revproc_95_48 a is treated as an affiliate of a governmental_unit under section dollar_figure of revproc_95_48 ruling therefore we rule a satisfies the requirements of being an affiliate of a governmental_unit under revproc_95_48 and therefore is not required to file form_990 this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described please keep a copy of this ruling in your permanent records this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours lawrence brauer acting manager exempt_organizations technical group enclosure notice
